Citation Nr: 1303302	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  12-11 435	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971, and died in November 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction rests with the RO in Cleveland, Ohio, from which the appeal was certified.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In her May 2012 VA Form 9, the appellant indicated that she wished to appear at a Board hearing to be held in person at the RO.  Review of the claims file reveals that a hearing was scheduled for her in October 2012, but that she requested that it be rescheduled due to personal illness.  The Board finds that good cause has been shown to reschedule the appellant's hearing with respect to the issue on appeal.  Accordingly, remand is required so that a new Board hearing may be scheduled in accordance with her request.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2012).

Accordingly, the appeal is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing in connection with her appeal to be held at the RO in Cleveland, Ohio.  Place a copy of the notice scheduling the hearing in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


